Case 1:19-cv-24608-KMW Document 18 Entered on FLSD Docket 03/25/2020 Page 1 of 2



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.: 1:19-CV-24608

  ANGEL FELIZ,

         Plaintiff,

  v.

  ONE ADVANTAGE, LLC.,

        Defendants.
  _______________________________________/

                                  NOTICE OF PENDING SETTLEMENT

         Plaintiff ANGEL FELIZ, by and through undersigned counsel, hereby submits this Notice

  of Pending Settlement and states the parties have reached a settlement with regard to this case and

  are presently drafting, finalizing, and executing the formal settlement documents. Upon full

  execution of the same, the parties will file the appropriate dismissal documents with the Court.

         Dated: March 25, 2020
                                                                Respectfully Submitted,

                                                                 /s/ Jibrael S. Hindi                                    .
                                                                JIBRAEL S. HINDI, ESQ.
                                                                Florida Bar No.: 118259
                                                                E-mail:      jibrael@jibraellaw.com
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377
                                                                E-mail:      tom@jibraellaw.com
                                                                The Law Offices of Jibrael S. Hindi
                                                                110 SE 6th Street, Suite 1744
                                                                Fort Lauderdale, Florida 33301
                                                                Phone:       954-907-1136
                                                                Fax:         855-529-9540
                                                                COUNSEL FOR PLAINTIFF




                                                                                                                  PAGE | 1 of 2
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 1:19-cv-24608-KMW Document 18 Entered on FLSD Docket 03/25/2020 Page 2 of 2



                                        CERTIFICATE OF SERVICE

         The undersigned certifies that on March 25, 2020, the forgoing was electronically via the

  Court’s CM/ECF system on all counsel of record.

                                                                /s/ Jibrael S. Hindi                                    .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259




                                                                                                                 PAGE | 2 of 2
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
